Citation Nr: 1214274	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-37 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals, post operative arthroplasty, right shoulder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination for his right shoulder in November 2007.  The Veteran said that he had to sleep on the couch at a 45 degree angle because of pain in the shoulder and that it had gotten progressively worse since onset.  The right shoulder gave way and had instability, pain, and weakness.  Flare-ups occurred on a weekly basis, at which times the Veteran was unable to use the right arm.  They lasted for three to seven days.  

On examination, flexion (forward elevation) was 0 to 74 degrees against gravity with pain beginning at 15 degrees.  Passive flexion was 0 to 100 degrees with pain beginning at 15 degrees, and was 0 to 55 degrees after repetitive use.  Abduction was 25 to 48 degrees against gravity with pain beginning at 35 degrees, and passive abduction was 25 to 60 degrees with pain beginning at 35 degrees.  External rotation was 0 to 50 degrees active motion and 0 to 70 degrees passive motion, with pain beginning at 50 degrees for both active and passive.  Internal rotation was 0 to 70 degrees active motion with no pain and 0 to 80 degrees passive motion with pain at 80 degrees.  There was no additional limitation of repetitive use for abduction, external rotation, or internal rotation.

There were no recurrent shoulder dislocations, inflammatory arthritis, or ankylosis.  The examiner noted bony joint enlargement, crepitus, deformity, tenderness, painful movement, weakness, and guarding of movement.  The right shoulder had 3/5 (active movement against gravity) motor strength.  

The diagnosis was right shoulder traumatic degenerative joint disease of the acromioclavicular and glenohumeral joints, status post arthrodesis due to repetitive posterior dislocations, right bicep tendon rupture, and mild chronic subluxation of the humeral head, causing residual loss of motion, weakness, and deformity.  The Veteran stated that he had been unable to work in the past two years secondary to right shoulder issues.  He had compensated for his right shoulder problems by using the left arm and shoulder for activities of daily living.  The examiner wrote that the Veteran was unable to do any sports/exercise using the upper body due to the right shoulder.

September 2008 VA primary care treatment notes indicate that the Veteran had chronic right shoulder pain.  At November 2009 VA primary care the Veteran said that the right shoulder pain had gotten worse in the past few months.  The treating physician noted that the range of motion of the right shoulder was limited and that there was atrophy of the right bicep.  The record does not contain more recent treatment records or VA examinations.  The last treatment records, which are now almost two and a half years old, indicate that the right shoulder had recently worsened.  The VA examination took place two years before that treatment.  

 Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds that the Veteran should be provided with a new VA examination regarding his right shoulder.  In addition, updated treatment records must be obtained.

Entitlement to TDIU is intertwined with the increased rating claim.  Therefore, this issue cannot be decided at this time.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  The issue is whether the veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.

The Veteran wrote on his September 2009 VA Form 9 that he had been working for two years as a security guard at a chemical plant.  He was paid $7.50 an hour when he began, and was getting paid $7.60 an hour as of September 2009.  On remand, the Veteran must be asked to provide updated information regarding his employment, and his income must be verified.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for an increased evaluation for residuals, post operative arthroplasty, right shoulder, and for TDIU.    Document all unsuccessful attempts to obtain such records.

2.  Obtain VA treatment records from January 1, 2010 through the present.

3.  Request employment information from the Veteran to assist in determining whether his employment has been marginal or substantially gainful under 38 C.F.R. § 4.16.

4.  Schedule the Veteran for a VA examination to evaluate his service-connected residuals, post operative arthroplasty, right shoulder.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted.

5.  Then, readjudicate the Veteran's claims.  If either of the benefits sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


